MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any
court except for the purpose of establishing
                                                                    Jul 19 2017, 5:59 am

the defense of res judicata, collateral                                  CLERK
                                                                     Indiana Supreme Court
estoppel, or the law of the case.                                       Court of Appeals
                                                                          and Tax Court




ATTORNEY FOR APPELLANT A.S.                               ATTORNEYS FOR APPELLEE
Erin L. Berger                                            Curtis T. Hill, Jr.
Evansville, Indiana                                       Attorney General of Indiana

ATTORNEY FOR APPELLANT J.M.                               Abigail R. Recker
                                                          Deputy Attorney General
Julianne L. Fox
                                                          Indianapolis, Indiana
Evansville, Indiana




                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                          July 19, 2017
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of C.S., Co.M.,                              82A01-1701-JT-57
Ca.M. (Minor Children),                                   Appeal from the Vanderburgh
and                                                       Superior Court
                                                          The Honorable Brett J. Niemeier,
A.S. (Mother) and J.M. (Father),                          Judge
Appellants-Respondents,                                   Trial Court Cause Nos.
                                                          82D04-1605-JT-826, -27, -28
        v.

The Indiana Department of
Child Services,
Appellee-Petitioner



Court of Appeals of Indiana | Memorandum Decision 82A01-1701-JT-57 | July 19, 2017           Page 1 of 19
      Crone, Judge.


                                                   Case Summary
[1]   J.M. (“Father”) challenges the sufficiency of evidence to support the trial

      court’s order terminating his parental relationship with his children, Co.M. and

      Ca.M. (collectively “his Children”). He also contends that the trial court

      abused its discretion in denying his motion for continuance. A.S. (“Mother”)

      also challenges the sufficiency of evidence to support the termination of her

      parental relationship with C.S., Co.M., and Ca.M. (collectively “her Children”

      or “the Children”).1 Because Mother and Father share parentage to two of the

      children, they are both parties in this joint appeal. Finding no abuse of

      discretion in the trial court’s denial of Father’s motion for continuance and

      concluding that the evidence is sufficient to support the termination orders as to

      both Mother and Father, we affirm.


                                      Facts and Procedural History
[2]   Mother has two sons with Father, Co.M. and Ca.M. Her oldest son, C.S., has

      a different father.2 In April 2015, the Department of Child Services (“DCS”)

      received a report concerning Mother’s illegal drug use and neglect of her

      Children. She and her Children had been living with friends at a home without

      running water, food, or beds for her Children. Mother tested positive for




      1
          C.S. was born February 12, 2002; Co.M. was born May 15, 2005; and Ca.M. was born November 7, 2006.
      2
          C.S.’s father consented to the termination of his parental rights and is not involved in this appeal.

      Court of Appeals of Indiana | Memorandum Decision 82A01-1701-JT-57 | July 19, 2017                     Page 2 of 19
      benzodiazepines, marijuana, oxycodone, amphetamine, and methamphetamine

      (“meth”), and her Children were removed and placed with their respective

      fathers. A week later, DCS filed petitions seeking to adjudicate the Children as

      children in need of services (“CHINS”). The trial court ordered Father to

      remain substance-free and submit to random screens. Both Mother and Father

      were present for the April 22, 2015 CHINS hearing, and all three of the

      Children were designated as CHINS.


[3]   On May 12, 2015, DCS acted on a report that Father had neglected and

      abandoned his Children by leaving them with his mother, who was an

      unapproved caregiver due to her drug use. DCS removed his Children and

      placed them in foster care.


[4]   On May 19, 2015, the trial court held the CHINS dispositional hearing. The

      trial court ordered Mother to complete a substance abuse evaluation, follow

      treatment recommendations, submit to random drug screens, refrain from drug

      and alcohol use, and participate in supervised visitation. On a couple

      occasions, Mother began parent aide services but cancelled numerous

      appointments and eventually was discharged for lack of progress. She failed to

      attend the scheduled assessments and began drug court in June 2015. She was

      discharged from her treatment group for failure to attend.


[5]   Father failed to appear for the dispositional hearing, and DCS was unable to

      locate him. At that time, DCS learned that Father was the subject of an active

      arrest warrant for felony forgery and theft. A second warrant was issued in a


      Court of Appeals of Indiana | Memorandum Decision 82A01-1701-JT-57 | July 19, 2017   Page 3 of 19
      previous cause involving a meth conviction for which Father was serving

      probation. Father’s whereabouts were unknown until July, when he was

      apprehended by authorities and eventually brought to court from jail on a writ.

      At a July 15, 2015 hearing, the trial court issued a parental participation order

      requiring Father to obtain a substance abuse evaluation, follow treatment

      recommendations, remain drug and alcohol free, submit to random drug

      screens, and participate in supervised visitation. Father remained incarcerated

      for three more months and was eventually placed in a forensic diversion

      program.


[6]   In August 2015, DCS filed an information for contempt against Mother based

      on her failure to attend various assessments and appointments and

      noncompliance with drug court for failure to attend Alcoholics

      Anonymous/Narcotics Anonymous (“AA/NA”) meetings. Mother was found

      to be in contempt and served ninety days of work release. She eventually

      completed the treatment group sessions in October 2015. She did not

      participate in individual therapy, and her case was closed in December 2015.

      Thereafter, she relapsed and used hydrocodone, alcohol, tramadol, and

      oxycodone, which prompted DCS to file another contempt petition. She was

      referred for more services but failed to attend the assessment. Her child C.S.

      was sent to a behavioral center in Columbus. Eventually, he was placed with

      his brothers Co.M. and Ca.M. in the same foster home. Mother’s supervised

      visits advanced to unsupervised visits. However, her positive drug screens

      caused her visitation to revert to supervised visits, which eventually were


      Court of Appeals of Indiana | Memorandum Decision 82A01-1701-JT-57 | July 19, 2017   Page 4 of 19
      discontinued in May 2016 due to lack of consistency. She had brief stints of

      employment and lived with a friend and then her mother during the pendency

      of the CHINS proceedings.


[7]   In October 2015, Father was convicted of forgery, theft, and fraud, all as level 6

      felonies. He was sentenced to two years but was assigned to a county treatment

      center. In November and December 2015, he tested positive for alcohol. He

      was admitted for inpatient treatment but was medically discharged after he

      fractured his elbow. He enrolled in an outpatient treatment program but within

      three months tested positive for meth. In the ensuing two months, he tested

      positive twice for meth and once for alcohol, in violation of his probation

      conditions. After each positive screen, he served a few days in jail. He declined

      to participate in individual therapy recommended by his substance abuse

      treatment provider. His visits were changed from supervised to unsupervised,

      but his Children reported that he was taking them to his own mother’s house

      and leaving them with her (unsupervised) so that he could sleep. By December

      2015, he was allowed only supervised visits, and his visitation was closed out in

      the spring of 2016.


[8]   On May 16, 2016, DCS filed a petition for termination of Mother’s and

      Father’s parental rights with a permanency plan of adoption by the foster

      parents. Mother’s factfinding hearing was conducted on September 12 and 13,

      2016. After one continuance on Father’s motion and a couple rescheduled

      dates by the trial court, the trial court held Father’s factfinding hearing on



      Court of Appeals of Indiana | Memorandum Decision 82A01-1701-JT-57 | July 19, 2017   Page 5 of 19
       September 9 and October 28, 2016. Father made another request for

       continuance, which the trial court denied.


[9]    On December 14, 2016, the trial court issued separate orders terminating the

       parental rights of Mother and Father. Both parents appeal. We will address

       their claims separately where appropriate. Additional facts will be provided as

       necessary.


                                       Discussion and Decision

             Section 1 – The trial court acted within its discretion in
                   denying Father’s motion for continuance.
[10]   Father challenges the trial court’s denial of his motion for continuance. The

       decision to grant or deny a motion for continuance is within the sound

       discretion of the trial court. J.P. v. G.M., 14 N.E.3d 786, 789 (Ind. Ct. App.

       2014). We will reverse only for an abuse of that discretion. Rowlett v.

       Vanderburgh Cty. Office of Family & Children, 841 N.E.2d 615, 619 (Ind. Ct. App.

       2005), trans. denied (2006). An abuse of discretion occurs where the trial court

       reaches a conclusion that is clearly against the logic and effect of the facts or the

       reasonable and probable deductions that may be drawn therefrom. J.P., 14
N.E.3d at 790. Where the trial court denies a motion for continuance, an abuse

       of discretion will be found if the moving party has demonstrated good cause for

       granting the motion. Rowlett, 841 N.E.2d at 619; see also Ind. Trial Rule 53.5

       (stating that trial court has discretion to grant continuance on motion and

       continuance “shall be allowed upon a showing of good cause established by


       Court of Appeals of Indiana | Memorandum Decision 82A01-1701-JT-57 | July 19, 2017   Page 6 of 19
       affidavit or other evidence.”). No abuse of discretion will be found where the

       moving party has not shown that he was prejudiced by the denial of his

       continuance motion. J.P., 14 N.E.3d at 790.


[11]   Here, the record contains no written motion or affidavit establishing good cause

       for Father’s request for continuance. Our review of the chronological case

       summary shows that Father had already been granted at least one continuance

       and that the proceedings had been rescheduled by the trial court on at least one

       other occasion. Appellant’s App. at 48-50.3 Father’s disappearance during the

       first two months of the CHINS proceedings also contributed to the protracted

       proceedings in this case. The transcript of Father’s factfinding hearing contains

       but one brief reference by the trial court to its denial of Father’s latest request

       for continuance. See Tr. Vol. 1 at 60 (“Alright, and I know you had moved to –

       actually prior to this trial starting – for a continuance, which I denied.”). As

       best we can discern from his appellant’s brief, Father predicated this request for

       continuance on his desire for more time to demonstrate his strides toward

       parental fitness. Father’s Br. at 16. Although not entered in response to

       Father’s previously-denied request for continuance, the following excerpt from

       Finding 414 offers insight into the trial court’s reasons for denying Father’s

       request:




       3
         The only appendix included in the record is Mother’s “Appellant’s Appendix.” It includes documents
       pertinent to Father and Mother, collectively and individually, and we cite it as captioned.
       4
         Where the findings include personal designations other than those used throughout this decision, we use
       the latter for clarity and consistency.

       Court of Appeals of Indiana | Memorandum Decision 82A01-1701-JT-57 | July 19, 2017              Page 7 of 19
               If circumstances had been different and these children were living
               with close relatives (so the delay wouldn’t have a material
               adverse effect) maybe delaying this case for another six months,
               so more of the future could be known, could have occurred. Or
               maybe, if this termination case had been filed only after six
               months, the Court could justify taking a wait and see approach.
               Unfortunately, the CHINS cases are already [a] year and [a] half
               old. The Court must rule according to the facts and the law as
               they exist now.


       Appellant’s App. Vol. 2 at 105.


[12]   Simply put, the record is devoid of evidence to indicate that Father made any

       showing of good cause for a continuance. As such, we find no abuse of

       discretion in the trial court’s denial of his request for continuance.


         Section 2 – The trial court did not clearly err in terminating
        the parental relationships of Mother and Father with each of
                                 their children.
[13]   Mother and Father challenge the sufficiency of the evidence supporting the trial

       court’s judgments terminating their parental relationships with their children.

       Where they raise separate allegations, we will address them individually.

       When reviewing a trial court’s findings of fact and conclusions thereon in a case

       involving the termination of parental rights, we first determine whether the

       evidence supports the findings and then whether the findings support the

       judgment. In re E.M., 4 N.E.3d 636, 642 (Ind. 2014). We will set aside the trial

       court’s judgment only if it is clearly erroneous. Bester v. Lake Cty. Office of Family

       & Children, 839 N.E.2d 143, 147 (Ind. 2005). We neither reweigh evidence nor


       Court of Appeals of Indiana | Memorandum Decision 82A01-1701-JT-57 | July 19, 2017   Page 8 of 19
       judge witness credibility. E.M., 4 N.E.3d at 642. Rather, we consider only the

       evidence and inferences most favorable to the judgment. Id. “[I]t is not enough

       that the evidence might support some other conclusion, but it must positively

       require the conclusion contended for by the appellant before there is a basis for

       reversal.” Best v. Best, 941 N.E.2d 499, 503 (Ind. 2011) (citations omitted).


[14]   In Bester, our supreme court stated,


               The Fourteenth Amendment to the United States Constitution
               protects the traditional right of parents to establish a home and
               raise their children. A parent’s interest in the care, custody, and
               control of his or her children is perhaps the oldest of the
               fundamental liberty interests. Indeed the parent-child
               relationship is one of the most valued relationships in our culture.
               We recognize of course that parental interests are not absolute
               and must be subordinated to the child’s interests in determining
               the proper disposition of a petition to terminate parental rights.
               Thus, parental rights may be terminated when the parents are
               unable or unwilling to meet their parental responsibilities.
839 N.E.2d at 147 (citations, quotation marks, and alteration omitted).


[15]   To obtain a termination of a parent-child relationship, DCS is required to

       establish in pertinent part:


               (A) that one (1) of the following is true:


               (i) The child has been removed from the parent for at least six (6)
               months under a dispositional decree.


               ….

       Court of Appeals of Indiana | Memorandum Decision 82A01-1701-JT-57 | July 19, 2017   Page 9 of 19
                (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2).


[16]   In recognition of the seriousness with which we address parental termination

       cases, Indiana has adopted a clear and convincing evidence standard. Ind.

       Code § 31-37-14-2; Castro v. State Office of Family & Children, 842 N.E.2d 367,

       377 (Ind. Ct. App. 2006), trans. denied. “Clear and convincing evidence need

       not reveal that the continued custody of the parents is wholly inadequate for the

       child’s survival. Rather, it is sufficient to show by clear and convincing

       evidence that the child’s emotional and physical development are threatened by




       Court of Appeals of Indiana | Memorandum Decision 82A01-1701-JT-57 | July 19, 2017   Page 10 of 19
       the respondent parent’s custody.” In re K.T.K., 989 N.E.2d 1225, 1230 (Ind.

       2013) (citation omitted).


         Section 2.1 – Mother and Father have failed to demonstrate
             clear error concerning the reasonable probability of
                           unremedied conditions.
                                                      A. Mother

[17]   Mother asserts that the evidence is insufficient to support the trial court’s

       conclusion that a reasonable probability exists that the conditions that led to the

       Children’s removal will not be remedied. Where, as here, Mother does not

       challenge any of the trial court’s findings, we simply determine whether the

       unchallenged findings are sufficient to support the judgment. T.B. v. Ind. Dep’t

       of Child Servs., 971 N.E.2d 104, 110 (Ind. Ct. App. 2012), trans. denied. When

       assessing whether there is a reasonable probability that conditions that led to a

       child’s removal will not be remedied, we must consider not only the initial basis

       for the child’s removal but also the bases for continued placement outside the

       home. In re A.I., 825 N.E.2d 798, 806 (Ind. Ct. App. 2005), trans. denied.

       Moreover, “the trial court should judge a parent’s fitness to care for his [or her]

       children at the time of the termination hearing, taking into consideration

       evidence of changed conditions.” In re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App.

       2001), trans. denied. “Due to the permanent effect of termination, the trial court

       also must evaluate the parent’s habitual patterns of conduct to determine the

       probability of future neglect or deprivation of the child.” Id. In making its case,

       “DCS need not rule out all possibilities of change; rather, [it] need establish

       Court of Appeals of Indiana | Memorandum Decision 82A01-1701-JT-57 | July 19, 2017   Page 11 of 19
       only that there is a reasonable probability that the parent’s behavior will not

       change.” In re Kay.L., 867 N.E.2d 236, 242 (Ind. Ct. App. 2007). In

       determining reasonable probability of unremedied conditions, the court may

       properly consider evidence of a parent’s substance abuse, criminal history, lack

       of employment or adequate housing, history of neglect, and failure to provide

       support. McBride v. Monroe Cty. Office of Family & Children, 798 N.E.2d 185, 199

       (Ind. Ct. App. 2003).


[18]   Here, the trial court entered extensive unchallenged findings concerning the

       reasonable probability of Mother remedying the conditions that led to her

       Children’s removal. With respect to treatment for substance abuse, the court

       found that she completed inpatient treatment but failed to follow the

       recommendations after her release. She also failed to meet with her parent aide

       and failed to attend AA/NA meetings, which led to her first contempt of court

       citation. When the court gave her a chance to purge herself of the contempt

       finding by complying with its orders, she failed to comply and was sentenced to

       ninety days incarcerated in a county work release facility. After her release, she

       abused prescription drugs (without prescriptions) and continued to fail drug

       screens, which resulted in a second contempt petition. Even then, she

       continued her drug use and was discharged from drug court for unsatisfactory

       progress. She enrolled in counseling but failed to attend appointments. “As of

       the date of the termination hearing, Mother had not successfully completed

       substance abuse treatment.” See Appellant’s App. Vol. 2 at 65 (Finding 11).

       Even after the permanency plan had been changed to termination, she was


       Court of Appeals of Indiana | Memorandum Decision 82A01-1701-JT-57 | July 19, 2017   Page 12 of 19
       discharged from an inpatient program for “giving another patient a prescription

       sleep aid.” See id. (Finding 13). She continued to snort opiates and struggled to

       maintain stable housing and employment. “As of the date of the termination

       trials, Mother was not employed and admitted that she was unable to provide

       for the basic necessities of the children if they were returned to her

       immediately.” See id. at 66 (Finding 16). The trial court ultimately found:


               20. Mother has continued to struggle with sobriety during the
               pending CHINS matter. Mother admits that she has struggled
               with sobriety and addiction, but her actions have shown that very
               little has changed since the initial removal of the Children.
               Mother was actively using benzodiazepines in April, 2015; and
               she continued to use opiates and benzodiazepines through June,
               2016, despite receiving multiple services aimed at dealing with
               her addiction, getting stable housing and becoming employed.
               The Court ordered Mother to participate in the most intensive
               and supportive service available – the Parents’ Drug Court, but
               Mother simply refused to put in the work necessary to overcome
               her addiction. Mother has simply failed to overcome her
               addiction, mental health and stability issues.


       Id.


[19]   The Children were initially removed from Mother due to her substance abuse

       and neglect in the form of living with a friend in a home without any running

       water, food, or beds for the Children. Thereafter, her habitual patterns involved

       persistent use of illegal drugs, brief stints of employment, and living with friends

       or her mother. Although she initially made strides in her visitation with the

       Children, her pattern of drug abuse was one of relapse and failed drug screens.

       She had two contempt petitions filed against her based on these failed drugs
       Court of Appeals of Indiana | Memorandum Decision 82A01-1701-JT-57 | July 19, 2017   Page 13 of 19
       screens. As for services, her prevailing pattern was one of initial compliance

       followed by a failure to complete them. This resulted in many of the services

       being closed out due to lack of progress. Other than her acquisition of a Section

       8 apartment, she simply has made no positive strides. The record supports the

       trial court’s conclusion that a reasonable probability exists that the conditions

       that led to her Children’s removal will not be remedied. See McBride, 798
N.E.2d at 199 (Ind. Ct. App. 2003).


                                                         B. Father

[20]   Father also challenges the sufficiency of the evidence to support the trial court’s

       conclusion that a reasonable probability exists that the conditions that led to his

       Children’s removal will not be remedied.5 He correctly observes that the

       Children’s initial removal was largely due to Mother’s acts and omissions.

       However, as the trial court observed in its findings, just a few weeks after his

       Children were placed with him, he left them with his mother, whom he knew to

       be an unapproved caregiver due to her own drug abuse. Immediately

       thereafter, he was the subject of felony arrest warrants for forgery and a

       probation violation, and he disappeared for two months. This contributed to

       the chaos surrounding his Children’s living situation and resulted in their




       5
         Father also challenges the trial court’s conclusion that there is a reasonable probability that the
       continuation of the parent-child relationship poses a threat to his Children’s well-being. Indiana Code
       Section 31-35-2-4(b)(2)(B) requires DCS to prove only one of the three circumstances listed. Because we find
       no error concerning the reasonable probability of unremedied conditions, we need not address the threat to
       the children’s well-being.

       Court of Appeals of Indiana | Memorandum Decision 82A01-1701-JT-57 | July 19, 2017             Page 14 of 19
       removal and placement in foster care. The trial court emphasized the negative

       effect of Father’s disappearance on his Children in Finding 22:


               As previously stated, Father’s whereabouts during the first two
               (2) months in the underlying CHINS matters were unknown.
               Father testified at trial that he was attempting to get his financial
               affairs in order and had planned on turning himself in. The
               Court believes his excuse was a hallow [sic] excuse. Father was
               eventually arrested and brought to Court from jail on July 15,
               2015. Father’s abandonment of his Children weighs heavy with
               this Court. The Court doubts whether Father ever would have
               come to Court or provided any assistance to his Children, but for
               him being caught and arrested.


       Appellant’s App. Vol. 2 at 101.


[21]   The trial court also emphasized in its findings that over the course of the

       CHINS proceedings, Father failed numerous drug screens, testing positive for

       meth and alcohol. For each screen that he failed, he was jailed for a few days

       for violating probation. Though he recently made some strides, especially when

       it comes to sobriety, he nevertheless tested positive for methamphetamine six

       days after having been advised of the termination proceedings. See id. at 103

       (Finding 33). Most of his “remarkable change” came shortly before the

       termination factfinding hearing. Id. The trial court was within its discretion to

       consider the timing of his improvements and weigh them accordingly. See

       D.B.M. v. Ind. Dep’t of Child Servs., 20 N.E.3d 174, 181-82 (Ind. Ct. App. 2014)

       (in balancing parent’s recent improvements against habitual patterns of

       conduct, trial court has discretion to “weigh a parent’s prior history more


       Court of Appeals of Indiana | Memorandum Decision 82A01-1701-JT-57 | July 19, 2017   Page 15 of 19
heavily than efforts made only shortly before termination”), trans. denied (2015).

Father’s historical patterns include drug relapses as well as general disrespect

for the many court orders, resulting in his being incarcerated for four probation

violations. His criminal history is not minor, and includes multiple felony

convictions, including class B felony burglary, class D felony theft, level 6

felony forgery with intent to deceive, and several level 6 felony drug-related

convictions. With respect to the reasonable probability of unremedied

conditions, the trial court ultimately found as follows:


        41. After weighing all of the facts and circumstances in this case,
        the Court finds that Father has failed to adequately remedy the
        situation that brought about the removal and continued removal
        of his Children. The Court finds that Father has at least
        temporarily kept his addiction in check, but Father has simply
        run out of time to cure the instability issues and show the
        consistency necessary that would convince this Court that these
        first steps will lead to real permanent change, which is essential
        so these children[’s] well-beings are no longer threatened by their
        relationship with Father. There certainly is a reasonable
        probability that Father’s instability and/or drug usage which has
        put us in this case has not been remedied at this moment. The
        relapse rate for an addict like Father is incredibly high, [and] the
        recidivism rate for a person with Father’s criminal record is also
        high. A relatively new job, a new home, an old girlfriend and
        sobriety for the first time in approximately a decade are a lot to
        handle and there is nothing to suggest Father can handle all of
        these things for any significant length of time. If circumstances
        had been different and these children were living with close
        relatives (so the delay wouldn’t have a material adverse effect)
        maybe delaying this case for another six months, so more of the
        future could be known, could have occurred. Or maybe, if this
        termination case had been filed only after six months, the Court
        could justify taking a wait and see approach. Unfortunately, the
Court of Appeals of Indiana | Memorandum Decision 82A01-1701-JT-57 | July 19, 2017   Page 16 of 19
               CHINS cases are already a year and a half old. The Court must
               rule according to the facts and the law as they exist now.


       Appellant’s App. Vol. 2 at 105.


[22]   In short, Father has a pervasive pattern of criminal conduct, probation

       violations, and substance abuse. He also has a history of instability when it

       comes to employment and housing. All these circumstances were properly

       considered in determining the reasonable probability of unremedied conditions.

       See McBride, 798 N.E.2d at 199. Father’s arguments amount to invitations to

       reweigh evidence and reassess witness credibility, which we may not and will

       not do. We find no clear error here.


        Section 2.2 – Mother and Father have failed to establish clear
                error concerning the Children’s best interests.
[23]   Mother and Father both assert that the trial court clearly erred in concluding

       that termination is in the best interests of the Children. Although not

       dispositive, permanency and stability are key considerations in determining the

       best interests of a child. In re G.Y., 904 N.E.2d 1257, 1265 (Ind. 2009). A

       determination of a child’s best interests should be based on the totality of the

       circumstances. In re A.P., 981 N.E.2d 75, 84 (Ind. Ct. App. 2012).


[24]   Although Mother does not challenge any of the trial court’s findings on best

       interests, Father challenges the following:

               43. The Children are strongly bonded with the foster parents;



       Court of Appeals of Indiana | Memorandum Decision 82A01-1701-JT-57 | July 19, 2017   Page 17 of 19
               44. The Children are doing well in the care of the current foster
               parents;

               ….

               46. It is in the best interests of the Children to be adopted due to
               the inability of Father to provide appropriate care and
               supervision for the Children;

               47. DCS and the Court Appointed Special Advocate (CASA)
               believe that adoption by foster parents is in the Children’s best
               interest. These children need to be kept together as their bond
               with each other is very strong. The Court finds that adoption by
               the foster parents is in the Children’s best interest.


       Appellant’s App. Vol. 2 at 105-06.6


[25]   Here, the totality of the circumstances shows that the parents, though making

       some strides, simply could not maintain any improvement due to their deeply

       ingrained patterns of drug abuse, criminal conduct (particularly in Father’s

       case), and instability. Meanwhile, the Children, now reunited as a group with

       the addition of C.S., are thriving in their preadoptive foster home. The foster

       parents, initially willing to adopt Co.M. and Ca.M., brought C.S. into their

       home and indicated their willingness to adopt all three as a group. DCS Family

       Case Manager Hilary Bemis and CASA Shannon Schultz both testified that

       termination followed by adoption by the foster parents is in the Children’s best




       6
         Father also challenges Findings 56 and 58. Finding 56 is merely a (correct) statement of the law, and
       Finding 58 is simply the trial court’s conclusion that termination is in the Children’s best interests.
       Appellant’s App. Vol. 2 at 107-08.

       Court of Appeals of Indiana | Memorandum Decision 82A01-1701-JT-57 | July 19, 2017              Page 18 of 19
       interests. “[T]he testimony of service providers may support a finding that

       termination is in the child’s best interests.” In re A.K., 924 N.E.2d 212, 224

       (Ind. Ct. App. 2010), trans. dismissed.


[26]   The trial court specifically found adoption by the foster parents to be in the

       Children’s best interests, reasoning that all the Children “need to be kept

       together” due to their “very strong” sibling bond. See Appellant’s App. Vol. 2

       at 105-06 (Finding 47). Father posits that this amounts to a finding that sibling

       rights prevail over parental rights. We disagree, believing that the strong sibling

       bond is simply a component of the totality of the circumstances considered in

       determining best interests, as is the fact that Father’s criminal record prohibits

       him from adopting his Children’s half sibling, C.S., with whom Father has no

       parental relationship. Father’s arguments amount to invitations to reweigh

       evidence and reassess witness credibility, which we may not and will not do.

       Neither Father nor Mother has demonstrated clear error in the trial court’s

       conclusion that termination and adoption are in the Children’s best interests.

       Accordingly, we affirm.


[27]   Affirmed.


       Baker, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 82A01-1701-JT-57 | July 19, 2017   Page 19 of 19